Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Advisory Action Continued
	Applicants’ amendment filed May 21, 2021 has not been entered.

Continuation of 3. NOTE:  Claim 1 has been extensively amended. 

In particular, Applicant has amended claim 1 to recite: 
	“wherein each feature of the plurality of features” in lines 2-3;
	“comprising a nucleotide sequence unique to the position of each feature of the plurality of features on the substrate” in lines 7-9; 
	“comprising a nucleotide sequence complementary to a poly(A) tail of mRNA to be detected, wherein the nucleotide sequence complementary to the poly(A) tails of mRNA to be detected comprises a poly(T) sequence, wherein each capture probe of the plurality of capture probes of each feature of the plurality of features comprises the capture domain” in lines 10-15.


These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on May 21, 2021 has not been entered.

Continuation of 12.  does NOT place the application in condition for allowance because: Applicants’ arguments rely upon, and are directed to, the proposed amendments. As the claims' amendment has not been entered, Applicants’ arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.

Response to arguments as they relate to the rejection of the claims filed on December 18, 2020.
Maintained Objections/Rejections
Claim Interpretation
Claim Interpretation: the Examiner has interpreted the term “tissue section” to include all tissues sections such as, for example, a biopsy sample, an organ, a fixed tissue section, a pre-fragmented tissue 
section, a tissue section digested by any means (e.g., enzymatic, physical, mechanical, thermal, chemical, etc.), a functional collection of cells such as tumor cells, etc.
The Examiner has interpreted the term “feature” to refer to any type of “feature” such as, for example, any position, region, portion, spot, etc. of (or on) a substrate of any kind (e.g., glass slide, polymer support, solid support, beads, particles, wells of a well plate, coating, nitrocellulose, membrane, metal, etc.), wherein the plurality of capture probes are directly and/or indirectly immobilized thereon.
	The Examiner has interpreted the term “positional domain” as recited in claim 1 to refer to any nucleic acid sequence that is unique to a feature.
	The Examiner has interpreted the term “wherein each capture probe of the array comprises a capture domain including a poly(T) sequence” as recited in claim 1 to refer to the capture domain as recited in claim 1(ii), and/or to refer to a separate/additional capture domain (e.g., a capture domain that captures something else such as a bead, etc.).
	The Examiner has interpreted the term “amplification domain” to refer to any nucleic acid sequence that is capable of being amplified, that is capable of participating in amplification, and/or is a primer binding site.
	The Examiner has interpreted the term “wherein the substrate is a glass, plastic or silicon chip” such as recited in claim 29 to refer to a substrate that is wholly or partially comprised of any glass or any plastic, or wherein the substrate is a silicon chip; or wherein the substrate is a chip comprised wholly or partially of glass, plastic or silicon.

Response to Arguments
(a) the term “tissue section” is a well-known term in the art to refer to a tissue slice, and tissue sliced into very thin sections, which is supported in the instant as-filed Specification at page 31 (Applicant Remarks, pg. 7, last partial paragraph); (b) the Office has defined the term “positional domain” “to refer to any nucleic acid sequence that is unique to a feature”; however, Applicant submits that a positional domain comprises a sequence that is unique to each feature of a plurality of features on the substrate of an array, and can be used to correlate the position of an analyte to a specific location in a biological sample (Applicant Remarks, pg. 8, third full paragraph); and (c) Applicant submits that in light of the Specification, an “amplification domain” is a nucleotide sequence to which an amplification primer may hybridize” (see, pg. 44) (Applicant Remarks, pg. 9, first full paragraph)
Regarding (a), regarding the term “tissue section”, the Examiner agrees with Applicant’s assertion that the term “tissue section” refers to a tissue slice, and to tissue that has been sliced into very thin sections.
Regarding (b), regarding Applicant’s assertion that a “positional domain” comprises a sequence that is unique to each feature of a plurality of features on the substrate of an array, and can be used to correlate the position of an analyte to a specific location in a biological sample, the Examiner disagrees.
The Examiner’s asserts that the interpretation of the term “positional domain” is accurate because a “positional domain” is clearly a nucleic acid sequence, and does not refer to a method step (e.g., using it to correlate the position of an analyte to a specific location in a biological sample). Clearly, the instant claims can include limitations that recite how a “positional domain” (e.g., a nucleic acid sequence) can be used (e.g., “the positional domain can be used to correlate the position of an analyte to a specific location in a biological sample”), but the term “positional domain” refers to a structural limitation. 
Regarding (c), regarding the term “amplification domain”, wherein Applicant asserts that the “amplification domain” is “a nucleotide sequence to which an amplification primer may hybridize”, the Examiner disagrees. The Examiner notes that the instant as-filed Specification recites that “the amplification domain comprises a distinct sequence to which an amplification primer may hybridize” (underline added) (See, pg. 24, lines 28-29). Thus, because the term “comprising” is open-ended and 


Therefore, claims 1, 5, 6, 9, 10 and 22-29 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639